Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
09-MAY-2019
08:01 AM
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

paid the filing fee or obtained an order allowing her to proceed
on appeal in forma pauperis, the matter would be brought to the
court's attention on November 17, 2017, for action that may
include dismissal of the appeal, and she could seek relief from
default by motion.     The appellate clerk mailed the default notice
to the address listed in the notice of appeal, and the default
notice mailed to that address has not been returned;
             (5) Sistar took no further action in this appeal; and
             (6) An appeal may be dismissed where the record on
appeal has not been prepared because the appellant failed to pay
the required fees or obtain an order allowing the appellant to
proceed in forma pauperis.      HRAP Rule ll(b) (2),   (c) (2).
             Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
             Dated: Honolulu, Hawai'i, May 9, 2019.




                                        Associate Judge



                                        Associate Judge




                                    2